Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 6,
2018.




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00081-CV

          IN THE INTEREST OF K.A.M.P AND J.C.P, CHILDREN

                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-06374J


                   MEMORANDUM OPINION

      This is an appeal from a judgment signed January 10, 2018. On February 13,
2018, appellant, A.P., filed a motion to dismiss the appeal because the trial court had
granted her motion for new trial. A supplemental clerk’s record has been filed
reflecting the grant of a new trial.

      “Granting a new trial has the legal effect of vacating the original judgment
and returning the case to the trial docket as though there had been no previous trial
or hearing.” In re E.C., 431 S.W.3d 812, 815–16 (Tex. App.—Houston [14th Dist.]
2014, orig. proceeding [mand. denied]). Therefore, there is no appealable judgment
and we lack jurisdiction to consider this appeal. See Tex. R. App. P. 25.1(b).

      The appeal is dismissed for lack of jurisdiction.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Jamison




                                          2